DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to amendments filed on 1/3/2022.
Claims 1-7 and 9-21 are pending.  Claims 20 and 21 are new.  Claims 1,4-6,9,10 and 12-19 are amended.  Claim 8 is cancelled. 
The objections of Claims 9-19 as being in improper form are withdrawn in view of Applicants’ amendments. 
The rejections of Claims 1-19 under 35 USC 112(b), second paragraph, as being indefinite are withdrawn in view of Applicant’s amendments.
The rejections of Claims 1-7 under 35 USC 102(a) as being anticipated by US 2016/0017103 are withdrawn in view of Applicants’ remarks.
The rejection of Claim 8 under 35 USC 103 as being obvious over US 2016/0017103 are withdrawn in view of Applicants’ remarks. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,4,5 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0003965 (US ‘965).
As to Claim 1, US ‘965 discloses a composite of polyimide and carbon nanotube complex which has a networked structure (Abstract) wherein the conductivity of the composition is 0.0001 to 10 S/cm (para. 0009). 
As to Claim 2, the composition can be in the form a film (para. 0025). 
As to Claim 4, see discussion of Claim 1. 
As to Claim 5, US ‘965 discloses complexes of polyamic acid and carbon nanotubes dispersed in organic solvent (para. 0024).  
As to Claim 13, see discussion of Claim 1 above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US ‘965 in view of Saifuddin, N. et al., "Carbon Nanotubes: A Review on Structure and Their Interaction with Proteins," Journal of Chemistry, vol. 2013, 18 pages, 2013.
As to Claim 12, US ‘965 discloses the carbon nanotubes have diameters of 30 to 60 nm, however, fails to disclose the specific use of single or multi walled carbon nanotubes. 
As to the difference, Saifuddin et al. discloses multiwalled nanotubes has having diameters of 10 to 240 nm (pg. 5, Table 2). 
It would have been obvious to one of ordinary skill in the art to understand the nanotubes of US ‘965 as being multiwalled nanotubes in view of teaching in Saifuddin et al. 
Allowable Subject Matter
Claims 6,7,9-11,20 and 21 are allowed.
Specifically, none of the prior art discloses a process of recovering precipitated nanotube polymer complexes where the polymer is non-conjugated using a centrifuging and heating technique nor is there a suggestion in the art as to why this process would be selected. 
Claims 3,14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specifically, none of the prior art discloses making electrical devices from the composite claimed in Claim 1 nor would it have been obvious in view of the prior art as the prior art composite does not necessarily have the physical properties necessary to perform the functions of the electrical devices as claimed.  The Examiner notes that the prior art disclosure of an EMI shield would not anticipate or render obvious the antistatic coating of Claim 16 as the electrical properties of the articles would be different. Further US ‘965 discloses films with thicknesses that are an order of magnitude thicker than the film of Claim 3 and it would not have been obvious to modify the thickness of the film as the EMI shielding properties of the composite would be affected adversely.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON P THOMAS whose telephone number is (571)272-8917. The examiner can normally be reached Monday to Friday, 9:00 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on (571) 272-1498. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/J.P.T/Examiner, Art Unit 1762                                                                                                                                                                                                        

/jt/ 2/9/2022

/MARK KOPEC/     Primary Examiner, Art Unit 1762